Citation Nr: 1101888	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-08 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a low back disorder; and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for coronary artery disease (CAD) and/or heart 
disability; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for stress and/or posttraumatic stress 
disorder (PTSD); and if so, whether service connection is 
warranted.

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for skin cancer; and if so, whether service 
connection is warranted.


5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for residuals of an injury to the retina due 
to a welding accident; and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which confirmed and continued the prior denials of 
service connection for a low back disorder, CAD, stress/PTSD, 
skin cancer, and residuals of retina injury.  The Board notes, 
however, that the RO also stated that the previously denied 
claims were considered reopen; i.e., it appears the RO made a 
determination that new and material evidence had been received.  
Despite the determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before personnel at 
the RO in December 2009, and before the undersigned Acting 
Veterans Law Judge in August 2010.  Transcripts from both 
hearings have been associated with the Veteran's VA claims 
folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received with respect to the Veteran's 
low back and stress/PTSD claims.  However, as addressed in the 
REMAND portion of the decision below, further development is 
required regarding the underlying service connection claims.  
Accordingly, these claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran also 
perfected an appeal to the January 2007 rating decision 
continuing the denial of service connection for bilateral hearing 
loss and tinnitus.  However, service connection was subsequently 
established for these disabilities by an August 2009 rating 
decision.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Service connection was previously denied for a low back 
disorder, CAD, stress/PTSD, skin cancer, and residuals of retina 
injury by a July 2004 rating decision.  Although the Veteran 
initiated an appeal to these denials, he did not perfect them 
after a Statement of the Case (SOC) was promulgated in July 2005.  

2.  Although the evidence received since the last prior denial of 
service connection for CAD , skin cancer, and residuals of retina 
injury was not previously submitted to agency decisionmakers, it 
does not relate to an unestablished fact necessary to 
substantiate any of these claims, is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating any of these claims.

3.  The evidence received since the last prior denial of service 
connection for a low back disorder and stress/PTSD was not 
previously submitted to agency decisionmakers, relates to 
unestablished facts necessary to substantiate these claims, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the 
claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence not having been received to reopen 
the claim of entitlement to service connection for CAD, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  New and material evidence having been received to reopen the 
claim of entitlement to service connection for stress/PTSD, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence not having been received to reopen 
the claim of entitlement to service connection for skin cancer, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2010).


5.  New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals of 
an injury to the retina due to a welding accident, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, VA 
has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claims of service connection for a low back disorder and 
stress/PTSD.  Therefore, any deficiency in the VCAA regarding 
this aspect of the appeal has been rendered moot.

Regarding the other appellate issues, the Board acknowledges the 
United States Court of Appeals for Veterans Claims (Court) has 
held that adequate notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
In this case, the Veteran was sent pre-adjudication notice via a 
letter dated in June 2006, which is clearly prior to the January 
2007 rating decision that is the subject of this appeal.  In 
pertinent part, this letter informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, this letter included the 
specific information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board further notes that, in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court established significant requirements with 
respect to the content of the notice necessary for those cases 
involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her entitlement 
to the underlying claim for the benefit sought by the claimant.  
In this case, the June 2006 letter noted the prior denials and 
the basis thereof, explained that new and material evidence was 
necessary to reopen these previously denied claims, and explained 
the standard for new and material evidence by language consistent 
with the relevant regulatory provisions of 38 C.F.R. § 3.156(a).  
Therefore, the Veteran has received adequate notification in 
accord with Kent.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied except for the 
Veteran's claims of service connection for a low back disorder 
and stress/PTSD.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, the 
Veteran has had the opportunity to present evidence and argument 
in support of his claims, to include at the December 2009 and 
August 2010 hearings.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has not 
been obtained or requested regarding the claims adjudicated by 
this appeal.  Under the law, an examination is not required in 
the context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 
29, 2001).  Nevertheless, as detailed below, the Veteran was 
accorded a VA medical examination in June 2009 regarding his 
retina claim.  The Board observes that no prejudice or other 
deficiencies have been demonstrated with respect to this 
examination, and is consistent with other evidence of record.  
Accordingly, the Board finds that it is adequate for resolution 
of this case.  Consequently, the duty to assist the Veteran in 
the context of his new and material evidence claims has been 
satisfied.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran contends that he has submitted sufficient new 
evidence to reopen and grant his claims of entitlement to service 
connection for a low back disorder, a heart disability, 
stress/PTSD, skin cancer and for the residuals of an injury to 
the retina.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was previously denied for a low back disorder, 
CAD, stress/PTSD, skin cancer, and residuals of retina injury by 
a July 2004 rating decision.  Although the Veteran initiated an 
appeal to these denials, he did not perfect them after a SOC was 
promulgated in July 2005.  Consequently, that decision is final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim, which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).


In the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010), the Court interpreted the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."   The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  

Analysis

In the instant case, for the reasons detailed below, the Board 
finds that new and material evidence has been received to reopen 
the claims of entitlement to service connection for a low back 
disorder and stress/PTSD; but not for the claims of service 
connection for CAD, skin cancer, and residuals of retina injury.  
All of these claims were previously denied by a July 2004 rating 
decision, and that decision is final.  The evidence of record at 
the time of this decision included statements from the Veteran, 
his service treatment records, and post-service medical records, 
which covered a period through 2004.

In his statements, the Veteran essentially contended that his low 
back problems started while he was on active duty; that he had 
current eye problems as a result of an injury to the retina due 
to an in-service welding accident; that he experienced stress as 
a result of his active service, particularly his service in the 
Republic of Vietnam; that he had a heart disability as a result 
of his stress; and that he had skin cancer due to herbicide/Agent 
Orange and/or asbestos exposure from his service in Vietnam.

The evidence of record confirmed the Veteran had active service 
in the Republic of Vietnam.  However, while his service treatment 
records reflect he had a wart removed from the his left hand in 
September 1974, there were no findings indicative of skin cancer.  
There were also no findings indicative of low back problems, 
heart problems, and/or psychiatric problems (to include 
stress/PTSD).  His records do confirm he was treated for a burn 
to the retina from a welder's arc in June 1974.  Nevertheless, no 
chronic residuals was noted following this injury.  For example, 
his March 1975 separation examination clinically evaluated his 
eyes as normal, as was his heart, spine, skin, and psychiatric 
condition.  The only identifying body marks, scars, tattoos, 
noted on this examination were several tattoos and a birthmark 
that was previously noted on a September 1971 service examination 
.

The post-service medical records on file at the time of the July 
2004 rating decision reflect the Veteran was treated for skin 
cancers in 1999, and for CAD in 2002.  However, nothing in these 
records related these findings to the Veteran's active service.  
Moreover, his diagnosed skin cancer was not one of the conditions 
presumptively associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Further, nothing in these records indicate he was 
treated for a low back disorder, stress/PTSD, although there 
appears to be evidence indicative of eye problems.  

The July 2004 rating decision essentially denied the Veteran's 
claims of service connection for low back disorder, stress, and 
residuals of retina injury on the basis that there was no current 
disability.  His skin cancer and CAD claims were denied on the 
basis that there was nothing in the record, which related these 
disabilities directly to active service.  The rating decision 
also found that the skin cancer was not a condition associated 
with either herbicide or asbestos exposure.

After the Veteran initiated his appeal, the Veteran was accorded 
a VA eye examination in May 2005, which diagnosed hyperopic 
presbyopia; mild stable normotensive cupping asymmetry, greatest 
in the right eye; and open angles with no known family glaucoma.  
The July 2005 SOC also noted other findings of eye problems in 
private treatment records.  However, no opinion was promulgated 
as to the etiology of these eye disorders, to include at the May 
2005 VA examination, and the July 2005 SOC denied the claim on 
the basis that the record did not reflect the current 
disability(ies) were related to service.

The evidence added to the record since the July 2004 rating 
decision includes additional statements from the Veteran, his 
testimony at the December 2009 and August 2010 hearings, a lay 
statement from a fellow soldier regarding his back, and 
additional post-service medical records which cover a period 
through 2010.  

In pertinent part, the Board finds that, with the exception of 
his stress/PTSD claim, the contentions advanced by the Veteran in 
his statements and hearing testimony appear to be consistent with 
those he advanced at the time of the prior denial.  He has not 
provided any relevant information that was not already known at 
that time.  As such, this evidence appears to be cumulative and 
redundant of the evidence previously of record, and does not 
present a reasonable possibility of substantiating these claims.

The Board further finds that the additional post-service medical 
records are also cumulative and redundant to the extent they show 
current findings of skin cancer, CAD and other heart problems, 
and eye problems.  Such evidence was of record at the time of the 
prior denial.  There is still nothing, which relates the etiology 
of these disabilities to service, to include his purported 
asbestos exposure.  He still has not been diagnosed with a skin 
condition which is presumptively associated with herbicide 
exposure pursuant to 38 C.F.R. § 3.309(e).  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  Although the RO appears to have reopened the 
retina injury claim on the basis that the additional medical 
records indicate different types of eye disorders than what was 
shown at the time of the prior denial, there is still nothing 
which relates any current disability to the in-service retina 
injury which was the specific basis for the RO's last denial of 
this claim.  As such, this evidence does not relate to a 
previously unestablished fact necessary to substantiate these 
claims, and does not present a reasonable possibility of 
substantiating these claims.

The Board also observes that the June 2009 VA eye examination 
contains a competent medical opinion against finding that the 
Veteran's current acquired eye disorder(s) are due to his in-
service retina injury.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) (unfavorable evidence does not "trigger a reopening").  
As detailed above, the Board has already determined that this 
opinion is supported by an adequate foundation, and is adequate 
for resolution of this appeal.  No competent medical opinion is 
of record which refutes the findings of the June 2009 VA 
examiner.  In fact, treatment records note that his skin problems 
may be due to an allergy to outdoor plants.  Therefore, even if 
the claim were reopened, the underlying service connection would 
be denied because the preponderance of the competent medical 
evidence is unfavorable.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a claim 
in the alternative.).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for 
CAD, skin cancer, and retina injury residuals does not relate to 
an unestablished fact necessary to substantiate any of these 
claims, is cumulative and redundant of the evidence of record at 
the time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating any of these claims.  
Therefore, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material 
evidence has not been received in support of these requests to 
reopen, the Board does not have jurisdiction to consider the 
claims or to order additional development.  See Barnett v. Brown, 
83 F.3d. 1380 (Fed. Cir. 1996).

With respect to the low back and stress/PTSD claims, the Board 
notes that these claims were previously denied on the basis of no 
current disability.  However, the additional medical evidence 
does include findings of back problems, which is sufficient for a 
finding of current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (The requirement of a current disability is 
satisfied when the claimant had a disability at the time a claim 
for VA disability compensation was filed, or during the pendency 
of that claim, and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.).  Also added to the file 
is a lay statement from V.C., a fellow soldier, who corroborates 
the Veteran's account of in-service back problems.  

The Board further notes the Veteran's additional statements and 
hearing testimony has clarified that he is seeking service 
connection for PTSD due to in-service stressors, and that one of 
these stressors - witnessing a suicide - has been corroborated.  
Moreover, there is competent medical evidence of current 
psychiatric problems.  No such evidence was of record at the time 
of the prior denial.

The Board also notes that the evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for a 
low back disorder and stress/PTSD was not previously submitted to 
agency decisionmakers, relates to unestablished facts necessary 
to substantiate these claims, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
these claims.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a), and the claims are 
reopened.

Adjudication of the appeal does not end with the determination 
that new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claims.  The presumption that the evidence is true without regard 
to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claims of service connection for a low back disorder 
and PTSD.

As an additional matter, the Board notes that the Veteran has 
contended his CAD is secondary to his stress/PTSD, and the Board 
has determined that further development is required regarding the 
latter claim.  However, even if service connection is ultimately 
granted for a disability manifested by stress, it would still not 
constitute new and material evidence to reopen the CAD claim.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The impact one disability has upon another is not something 
subject to lay observation; a lay person can describe visible 
symptomatology, and whether an injury occurred, but cannot relate 
whether one disability caused or permanently aggravated another.  
Such a relationship is of the type that competent medical 
evidence is required, and nothing in the record indicates the 
Veteran has the requisite knowledge, skill, experience, training, 
or education to render a medical opinion.  See 38 C.F.R. § 
3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, this finding is supported by the recent holding of 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the 
United States Court of Appeals for the Federal Circuit held in 
the context of a claimant contending secondary service connection 
that the Veteran's own conclusory generalized statement that his 
service illness caused his present medical problems was not 
enough to entitle him to a medical examination.  If such a 
contention was not sufficient to warrant a medical examination, 
it is clear that it is not sufficient to warrant a grant of 
service connection.  This is of particular importance to the 
instant case, as the claimant in Waters contended that he had a 
heart disability (hypertension) secondary to PTSD.  

In view of the foregoing, the Board finds that even if service 
connection is established for a disability manifested by stress, 
it would still not constitute new and material evidence 
sufficient to reopen the CAD claim.  See Holbrook, supra.




ORDER

New and material evidence having been received sufficient to 
reopen the previously denied claim of entitlement to service 
connection for a low back disorder, the claim is reopened.  To 
this extent only, the benefit sought on appeal is allowed.

New and material evidence not having been received sufficient to 
reopen the claim of entitlement to service connection for CAD, 
the benefit sought on appeal is denied.  

New and material evidence having been received sufficient to 
reopen the previously denied claim of entitlement to service 
connection for stress/PTSD, the claim is reopened.  To this 
extent only, the benefit sought on appeal is allowed.

New and material evidence not having been received sufficient to 
reopen the claim of entitlement to service connection for skin 
cancer, the benefit sought on appeal is denied.  

New and material evidence not having been received sufficient to 
reopen the previously denied claim of entitlement to service 
connection for residuals of an injury to the retina due to a 
welding accident, the benefit sought on appeal is denied.  


REMAND

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror".  
DSM-IV at 427-28.  These criteria are no longer based solely on 
usual experience and response but are individualized (geared to 
the specific individual's actual experience and response).  
Hence, under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of a predisposition toward 
development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997).

In this case, the Veteran's claimed stressor of witnessing a 
suicide has been confirmed.  Nevertheless, treatment records 
indicate he has experienced "extreme stress" due to problems 
related with his ex-wife and their relationship.  More 
importantly, the record does not reflect he has actually been 
diagnosed with PTSD.  For example, the February 2010 VA medical 
examination, which was conducted for the specific purpose of 
evaluating his PTSD claim, found he did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Rather, he was diagnosed with 
a phase of life problem.

The Board notes, however, that it is not clear from the 
aforementioned diagnosis whether the Veteran does, in fact, have 
an acquired psychiatric disorder as opposed to a personality 
disorder, which is not considered a disability for VA purposes.  
See 38 C.F.R. § 3.303(c).  If so, no opinion was actually 
promulgated as to whether a current acquired psychiatric disorder 
is causally related to the confirmed in-service stressor.  This 
is of particular importance given the Court's holding in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board 
should analyze claims for PTSD and other acquired psychiatric 
disorders.  As emphasized in Clemons, though a veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot be 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed."  Id.  Essentially, the Court found that a veteran 
does not file a claim to receive benefits only for an acquired 
psychiatric disorder, such as PTSD, but in fact makes a general 
claim for whatever mental condition may be afflicting the 
veteran.

In view of the foregoing, the Board finds that a new examination 
is necessary in order to clarify whether the Veteran does 
currently have an acquired psychiatric disorder, and, if so, 
whether such a disability is causally related to service to 
include the confirmed stressor of witnessing a suicide.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

The Board further notes that, if the Veteran is diagnosed with 
PTSD while on remand, VA amended its adjudication regulations 
governing service connection for PTSD, effective July 13, 2010, 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor. 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the Court vacated a Board decision on an 
application and remanded it for readjudication.  75 Fed. Reg. 
39,843 (July 13, 2010), with correcting amendments at 75 Fed. 
Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed 
to the Board before July 13, 2010, but had not been decided by 
the Board as of July 13, 2010, the amended regulations apply to 
the instant claim.

Therefore, should the Veteran be diagnosed with PTSD on the new 
VA medical examination, the examiner should also address whether 
the disability is due to fear of hostile military or terrorist 
activity.

Regarding the low back claim, the Board reiterates that the 
Veteran's service treatment records contain no findings of in-
service back problems.  However, the Veteran's purported back 
injury and subsequent complaints of pain appear to be of the type 
subject to lay observation in accord with Jandreau, supra, 
particularly in light of the supporting lay statement.  However, 
the Board finds that the current nature of the Veteran's claimed 
low back disorder is not clear from the evidence of record, nor 
whether such a disability is directly related to service.  
Therefore, an examination is also necessary to address this 
claim.  See Colvin, supra.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit, which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for back and 
stress-related (i.e., psychiatric) problems 
since August 2009.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and etiology of his claimed stress-
related/acquired psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

The examiner must indicate whether the 
Veteran has an acquired psychiatric 
disorder, as opposed to a personality 
disorder.  For any acquired psychiatric 
disorder found to be present, the examiner 
must express an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any such 
disability was incurred in or otherwise the 
result of his active service, to include 
the confirmed stressor of witnessing a 
suicide.

If the Veteran is found to satisfy the DSM-
IV criteria for a diagnosis of PTSD, the 
examiner must also express an opinion as to 
whether it is at least as likely as not 
that it is due fear of hostile military or 
terrorist activity as defined by the 
amended regulatory provisions.

A complete rationale for any opinion 
expressed must be provided and the 
examination report must be typed.

3.  The Veteran should also be accorded a 
VA medical examination to address the 
nature and etiology of his claimed low back 
disorder.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.

For any chronic low back disability found 
to be present, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disability was 
incurred in or otherwise the result of his 
active service, to include the Veteran's 
account of an in-service injury as 
supported by the lay statement from VC.

A complete rationale for any opinion 
expressed must be provided and the 
examination report must be typed.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  
If the benefits requested on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained 
after the issuance of the last SSOC in June 
2010, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


